Motion GRANTED and Order filed September 2, 2020.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00599-CR
                               NO. 14-20-00600-CR
                               NO. 14-20-00601-CR
                               NO. 14-20-00602-CR
                                   ____________

 IN RE THE STATE OF TEXAS EX REL. KIM OGG, HARRIS COUNTY
                   DISTRICT ATTORNEY, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           228th District Court
                           Harris County, Texas
        Trial Court Cause Nos. 1680886, 1680887, 1680888 & 1680897

                                      ORDER

      On September 1, 2020, relator The State of Texas ex rel. Kim Ogg, Harris
County District Attorney, filed a petition for writ of mandamus in this court. Relator
asks this court to order the Honorable Frank Aguilar, Judge of the 228th District
Court, in Harris County, Texas, to set aside his August 28, 2020 amended order
compelling discovery entered in trial court numbers 1680886, 1680887, 1680888
and 1680897, styled The State of Texas v. Clemente Reyna.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On September 1, 2020, relator asked this court to
stay the August 28, 2020 amended order pending a decision on the petition for writ
of mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the August 28, 2020 order in trial court cause numbers 1680886,
1680887, 1680888 and 1680897, styled The State of Texas v. Clemente Reyna,
STAYED until a final decision by this court on relator’s petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests real party in interest Clemente Reyna to file a
response to the petition for writ of mandamus on or before September 22, 2020. See
Tex. R. App. P. 52.4.

                                   PER CURIAM


Panel Consists of Justices Christopher, Jewell, and Zimmerer.




                                           2